          Case 7:19-cr-00844-CS Document 57 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      v.                         No. S1 19-cr-844 (CS)

                                                 NOTICE OF WITHDRAWAL OF
 AMEET GOYAL,                                    APPEARANCE

                      Defendant.


       PLEASE TAKE NOTICE that I, Jeffrey B. Sklaroff, of Mukasey Frenchman & Sklaroff

LLP, hereby withdraw my appearance as counsel of record for Defendant Ameet Goyal, and should

no longer receive ECF notifications for the above-captioned case. Defendant Ameet Goyal will

continue to be represented by Marc L. Mukasey, Torrey K. Young, and Daniel Fishbein.



Dated: February 28, 2021                      By: /s/ Jeffrey B. Sklaroff
                                                 Jeffrey B. Sklaroff
                                                 MUKASEY FRENCHMAN & SKLAROFF
                                                 2 Grand Central Tower
                                                 140 East 45th Street, 17th Floor
                                                 New York, New York 10017
                                                 jeff.sklaroff@mfsllp.com
                                                 (212) 466-6400
